Case 2:19-cv-07671-AB-JC Document 1-1 Filed 09/04/19 Page 1 of 6 Page ID #:13




                 EXHIBIT A
      Case 2:19-cv-07671-AB-JC Document 1-1 Filed 09/04/19 Page 2 of 6 Page ID #:14




                                                  Accounts

Dailyhumor_4u

4.4M Followers
- +70K Followers Weekly
- 200 Million Weekly impressions
- 74% USA Audience



  +   ADVERTISE ON DAILYHUMOR!
       Case 2:19-cv-07671-AB-JC Document 1-1 Filed 09/04/19 Page 3 of 6 Page ID #:15




MENU




                                                          i



                                                                     DAILY
                                                                    HU OR




Thefuck.tv

1.3M+ Total Followers I 10k Daily New Followers
- 50 Million Weekly impressions
- 75% USA Audience



  +    ADVERTISE ON THEFUCK.TV!
       Case 2:19-cv-07671-AB-JC Document 1-1 Filed 09/04/19 Page 4 of 6 Page ID #:16



                                                                   4
MENU




                                                                       THEFialiCKsad




                       Any questions? Don't hesitate to contact us!

    Send us a message and one of our team members will try to get back to you as quick as possible.



                                            CONTACT US




© 2018. Lit Media Group.
                                                                                       f          in
All Rights Reserved.
               Case 2:19-cv-07671-AB-JC Document 1-1 Filed 09/04/19 Page 5 of 6 Page ID #:17
       7:56 /

                                             thefuck.tv                                                              •• •




      THEF6CKAL1                       2,629                     2.1M                    140
                                       Posts                 Followers Following


    The Fuck . . .
       Videos that make you go WTF
       FOLLOW @CEO TO BE ACCEPTED 0

    Submit your video
    bit.ly/videosubmit
    Followed by insta.single, alicedoodledoo318
    and 8 others

                                                                                  Message



        SHIO NCNA




  Fashion Nova                It i SUBMIT


                 MEM
                 MEM
                 •••

                                        wnen ur menas are tryin to nang out on
                                                                                                    roi
-ne: I'm gonna give the person i lik€   one of your down days
some space today
also me:                                                                            idk how some of y'ali sleep until like 2 in
                                          ..scat Its. toacthi.
                                                                                    the afternoon Irnao, like get up and do
                        rrik,4t
                                                                                    something




      NO Pm         'W P`f”ek

     3'act
                 j"
                   .;" ••• di                                                      Bitch I'm depressed
                 t ,s
     5,00                                              cm,
                                                   lam awl
  Me in any aquarium trying to make        papaya peach pineapple banana spring
  personal connections with the fish       water mace powder and raw honey post
                                           workout smoothie                        How testing me is really like :


                                                                                                                  Olt

                                                                                                   =111,111A


                                                          O                       C7                             0
             Case 2:19-cv-07671-AB-JC Document 1-1 Filed 09/04/19 Page 6 of 6 Page ID #:18
@ Indarant                                                                                          0   C7 A


                                 dailyhumor_4u                    Follow      •••




        DAILY                    23,860 posts           5.3m followers              179 following
       HU OR
                                 Dailyhumor
                                 Your Daily Dose of Humor
                                    FOLLOW @CEO TO BE ACCEPTED (9
                                 No Copyright Intended (DM to Remove)

                                  • Submit Your Videos
                                 dailyhumor.co
                                 Followed by streetvines, schoolfeeling, epicfunnypage + 27 more




                                            This Account is Private

                                         Follow to see their photos   and
                                                     videos.
